Case 1:20-cv-20921-AHS Document 9 Entered on FLSD Docket 04/08/2020 Page 1 of 2



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 20-20921-CIV-SINGHAL

 FLORIDA FAIR                HOUSING
 ALLIANCE, INC.,

        Plaintiff,

 v.

 CORAL HAVEN APARTMENTS LLC,

       Defendant.
 _______________________________________/

                                          MOTION TO REOPEN CASE

        Plaintiff Florida Fair Housing Alliance, Inc. (“Plaintiff”), pursuant to this Court’s Order

 Administratively Closing Case [D.E. 8], requests the Court to reopen the above-captioned case,

 and in support thereof, states:

        1.         On March 27, 2020, Plaintiff filed a Notice of Settlement [D.E. 7] (the “Notice of

 Settlement”), indicating that Defendant Coral Haven Apartments, LLC (“Defendant”) and Plaintiff

 (collectively, the “Parties”), had “reached a settlement with regard to this case and are presently

 drafting, finalizing, and executing the formal settlement documents.” D.E. 7.

        2.         Subsequent to the filing of the Notice of Settlement, the Parties endeavored, in good

 faith, to finalize the formal settlement terms. Despite repeated efforts, however, the Parties have

 been unable to reach an agreement with respect to fundamental and material terms of the formal

 settlement, and as such, the expected settlement is not forthcoming.

        WHEREFORE, Plaintiff, respectfully, requests that this Court reopen the above-captioned

 case and allow this litigation to continue.


                                                                                                                  PAGE | 1 of 2
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-20921-AHS Document 9 Entered on FLSD Docket 04/08/2020 Page 2 of 2



                   CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

         Pursuant to Local Rule 7.1(a)(3), undersigned counsel represents that he conferred with counsel

 for Defendant, of whom stated that Defendant do not oppose to the relief sought herein.

         DATED: April 8, 2020
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                   .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540

                                                                COUNSEL FOR PLAINTIFF

                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on April 8, 2020, the foregoing was electronically

 filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

 filing to all counsel of record.

                                                                 /s/ Jibrael S. Hindi                                   .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259




                                                                                                                 PAGE | 2 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
